Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






The following is an examiner’s statement of reasons for allowance:

Claim 1 read as follows:

1.   A method for obtaining an image, comprising: 

obtaining interpupillary distance information of a target user in response to an operation of shooting a 3D image;

adjusting a double-shooting spacing of a binocular camera of an electronic device according to the interpupillary distance information of the target user and a preset corresponding relationship between the interpupillary distance and the doubleshooting spacing; and

shooting a 3D image through the adjusted binocular camera, obtaining tag information of the target user; 

storing the tag information with the 3D image correspondingly; 

obtaining tag information of a viewer in response to an operation of playing the 3D image:

judging whether the tag information of the viewer and the tag information of the target user meet a preset matching condition: and

sending a prompt information if the preset matching condition is not met, wherein the prompt information is used for prompting the viewer to select to play the 3D image in a 2D mode.



  

Claims 8 and 9 avoid the prior art of record for like reasons

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                      /DAVID E HARVEY/
                                                                      Primary Examiner, Art Unit 2481